Dixon, O. J.
The title of the property, as well as the right of possession, was in issue by the pleadings. The jury have found only that the plaintiff is entitled to the possession of the property specified in the verdict. The issue as to the title is undetermined. • In the action of replevin both parties are considered as actors. It may he that the title to the property was in the defendant, the plaintiff having only the present right of possession. The question of title, therefore, is, or may he, one of much interest to the defendant, and he is entitled to have it settled in this action. The verdict being in this respect defective, the judgment must, according to the decision of this court in Child v. Child, 13 Wis., 17, be reversed, and a new trial awarded.
By the Court. — Ordered accordingly.